670 S.E.2d 236 (2008)
SNYDER
v.
LEARNING SERVICES.
No. 16P08.
Supreme Court of North Carolina.
December 11, 2008.
Jaye E. Bingham, Katherine Hilkey-Boyatt, Raleigh, for Learning Services.
David Kirby, William B. Bystrynski, Laurie Armstrong, Raleigh, for David Snyder.
Prior report: 187 N.C.App. 480, 653 S.E.2d 548.
The following order has been entered on the motion filed on the 6th day of May 2008 by Defendants to Withdraw Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 11th day of December 2008."
MARTIN, J., recused.